UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

LAKE AIR SERVICE, LLC : DOCKET NO. 2:17-cv-0681

VERSUS : JUDGE JAMES D. CAIN, JR.

KANSAS AVIATION OF
INDEPENDENCE, LLC : MAGISTRATE JUDGE KAY

MEMORANDUM RULING

 

Before the court is a Motion to Dismiss [doc. 42] filed by third-party defendant Woodward,
Inc. (“Woodward”) under Federal Rule of Civil Procedure 12(b)(2) and relating to the third-party
complaint filed against it by defendant/third-party plaintiff Kansas Aviation of Independence, LLC
(“Kansas Aviation”), Kansas Aviation opposes the motion [doc. 46], which is now ripe for review.

I.
BACKGROUND

This action began on May 3, 2017, with a complaint filed by Lake Air Service, LLC (“Lake
Air’) in the 31st Judicial District, Jefferson Davis Parish, Louisiana, against Kansas Aviation and
its insurer. Doc, 1, att. 2, Lake Air alleged that in January 2016, Kansas Aviation had overhauled
the fuel control unit for the engine of Lake Air’s airplane and issued an “Airworthiness Approval
Tag,” followed by a certification in February 2016 releasing the part to service. /d. at 3. Lake Air
maintains that Kansas Aviation negligently performed this work, causing a power surge that
damaged the engine during a flight leaving from Lake Arthur, Louisiana, on May 4, 2016. fd. at

3-5,

 

 

 
Kansas Aviation removed the matter to this court on the basis of diversity jurisdiction, 28
U.S.C. § 1332. Doc. 1. It then moved for dismissal of all claims under Rule 12(b)(2), asserting a
lack of personal jurisdiction. Doc. 6. The court disagreed, finding sufficient minimum contacts
under a stream of commerce theory between Kansas Aviation and this state, based on Kansas
Aviation’s contract to perform maintenance/overhaul on parts provided by Enemy Aircraft, LLC,
an Arkansas aviation repair facility; and its work under that contract on the fuel control unit that
is the subject of this action. Docs. 16, 19.

Lake Air amended its complaint on January 16, 2019, to add a claim against Kansas
Aviation under the Louisiana Products Liability Act (*LPLA”), Louisiana Revised Statute §
9:2800.51 ef seg. Doc. 34. Specifically, Lake Air asserts that Kansas Aviation’s overhaul work on
the fuel control unit renders it the manufacturer of that part under Louisiana law and that it is
therefore liable for the part’s allegedly dangerous condition, /d. Kansas Aviation then filed a third-
party complaint against Woodward, Inc., a Delaware corporation with its principal place of
business in Fort Collins, Colorado. Doc. 36; see doc. 42, att. 3 (correcting principal place of
business). Kansas Aviation alleges that (1) Woodward is the manufacturer of the fuel control unit
and its component parts, (2) its own work on the fuel controj unit was strictly limited to overhauling
ihat part in accordance with Woodward’s guidelines, and (3) it (Kansas Aviation) is therefore
entitled to indemnity from Woodward based on any finding of fault under the LPLA, /d

Woodward now moves to dismiss this claim for lack of personal jurisdiction. Doe, 42.
Kansas Aviation opposes the motion, arguing that the court has specific personal jurisdiction over
Woodward under the same stream of commerce theory used to support its jurisdiction over Kansas

Aviation in the previous motion. Doc. 46,
i,
LEGAL STANDARDS

A party seeking to invoke the power of the court bears the burden of proving that
jurisdiction exists, and so the plaintiff carries the burden on the defendant’s challenge to personal
jurisdiction. Luv N' Care, Ltd. v. Insta-Mix, Inc., 438 F.3d 465, 469 (Sth Cir. 2006) (citing Wyais
v, Kaplan, 686 F.2d 276, 280 (Sth Cir. 1982)), However, the plaintiff is only required to make a
prima facie showing and the court must resolve all undisputed facts submitted by the plaintiff, as
well as all facts contested in the affidavit, in favor of jurisdiction, /e.

Two conditions must be satisfied before this court will assert personal jurisdiction: (1) the
defendant must be amenable to service under the forum state’s long-arm statute, and (2) the
assertion of jurisdiction must comport with the Due Process Clause of the Fourteenth Amendment,
Jones v. Petty-Ray Geophysical Geosource, Inc., 954 F.2d 1061, 1067 (Sth Cir. 1992), The
Louisiana long-arm statute is coextensive with the limits of due process. E.g., Laird vy. Deep
Marine Technology, Inc., 2004 WL 2984282, *1 (E.D. La. Dec. 7, 2004). Therefore the
requirements are combined for the purpose of this analysis. Jd.

In order for personal jurisdiction to comport with constitutional standards of due process,
the plaintiff must show that (1) the defendant purposefully availed itself of the benefits and
protections of the forum state by establishing “minimum contacts” with that state, and (2)
exercising jurisdiction over the defendant would not offend traditional notions of fair play and
substantial justice. Jones, 954 F.2d at 1068, The “minimum contacts” prong may be met through
contacts giving rise to either general or specific jurisdiction. Gundle Lining Constr, Corp, v, Adams
Cnty. Asphalt, Inc., 85 F.3d 201, 205 (Sth Cir. 1996), Specific jurisdiction, which is asserted here,
exists when a nonresident defendant “has purposefully directed its activities al the forum state and

the litigation results from alleged injuries that arise out of or relate to those activities.” Welk Haydel

3-
& Assocs., Ine. vy. Coastal Power Prod. Co., 517 F.3d 235, 243 (Sth Cir. 2008). Due process thus
requires (1) minimum contacts purposefully directed at the forum state, (2) a nexus between the
contacts and the claims, and (3) that the exercise of jurisdiction will be fair and reasonable (the
second prong described above). McFadin v. Gerber, 587 F.3d 753, 759-60 (Sth Cir. 2009); see
also ITL fnt’l, Inc. v. Constenta, S.A., 669 F.3d 493, 498 (Sth Cir. 2012),

it is the plaintiff's burden to satisfy the first two prongs, with {he burden then shifting to
the movant to show that an exercise of jurisdiction would be unfair or unreasonable. Sejferth y.
Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (Sth Cir. 2006). To determine whether the “fair
play” prong is met, the courts look to five factors: “(1) the burden on the nonresident defendant,
(2) the forum state’s interest, (3) the plaintiff's interest in securing relief, (4) the interest of the
interstate judicial system in the efficient administration of justice, and (5) the shared interest of the
several states in furthering fundamental social policies.” MceFadin, 587 F.3d at 759-60. “It is rare
to say the assertion of jurisdiction is unfair after minimum contacts have been shown.” Jofmston
vy. Multidata Sys. Int'l Corp., 523 F.3d 602, 615 (Sth Cir. 2008) (cleaned up).

HI.
APPLICATION

The Fifth Circuit has “consistently followed a ‘stream-of-commerce’ approach to personal
jurisdiction, under which the minimum contacts requirement is met so long as the court ‘finds that
the defendant delivered the product into the stream of commerce with the expectation that it would

be purchased by or used by consumers in the forum state.’”! Ainsworth v. Moffett Eng’g, Lid., 716

 

' There is a split in the circuits over this theory, arising from Asahi Metal Indus. Co., Lid v. Superior Ct. of Calif,
Solano Cnty., 480 U.S. 162 (1987). In her plurality opinion, Justice O’Connor wrote that an exercise of personal
jurisdiction required more than the mere act of placing a product in the stream of commerce and that the plaintiff must
instead show some action by the defendant “purposefully directed toward the forum state.” 480 U.S, at 112 (emphasis
in original). This view, known as “stream of commerce plus,” is broader than the view currently held by the Fifth
Circuit and derived from Justice Brennan’s concurrence. Under the Fifth Circuit’s view, “mere foreseeability”
provides a “constitutionally sufficient basis for personal jurisdiction if the defendant’s product made its way into the
foram state while still in the stream of commerce,” so long as the contacts are more than “vandom, fortuitous, or

-4-
F.3d 174, 177 (Sth Cir. 2013) (quoting Bearry v. Beech Aircraft Corp., 818 F.2d 370, 374 (Sth Cir.
1987)). A touchstone of minimum contacts review is “whether the defendant’s conduct shows that
it reasonably anticipates being haled into court” in the forum state. McFadin, 587 F.3d at 759
(internal quotations omitted). Accordingly, for the defendant’s contacts to be a constitutionally
sufficient basis for the exercise of personal jurisdiction, they “must be more than random,
fortuitous, or attenuated, or... the unilateral activity of another party or third person.” Ainsworth,
716 F.3d at 177 (internal quotations omitted).

In support of its motion Woodward shows that its principal place of business is in Colorado
and that it is incorporated under Delaware law. Doc. 42, att. 3. It does not maintain any offices or
facilities in Louisiana, nor does it have any employees based in this state, /¢, The fuel control unit
that gives rise to this suit was designed and manufactured by Woodward in Ilinois in 1994, then
sold and shipped to Pratt & Whitney Canada in Quebec that year. Doc. 42, att. 2, 7. Woodward
did not ship the part to Louisiana or service it in that state. /d at { 8.

As Kansas Aviation shows, however, Woodward markets itself as maintaining a “global
presence” with offices in, inter alia, Colorado, California, Florida, Illinois, Michigan, Ohio, and
South Carolina, as well as multiple Asian and European offices. Doc. 46, att. 3. It advertises that
its customers include equipment manufacturers as well as end users of their products, Doc. 46, att.
2. It also advertises that it serves the aerospace and industrial markets with “multiple business
groups,” including Governor Control Systems, Inc. (“GCS”). Doc. 46, atts, 5 & 6. GCS ts a

“factory authorized Woodward systems integrator and service/repair facility” with headquarters in

 

attenuated, or... [resulting from] the unilateral activity of another party or third person.” Ainsworth, 716 F.3d at 177;
see also Marks v. Westwind Helicopters, frc., 2016 WL 5724300, *5—*8 (W.D. La. Jan. 20, 2016) (describing the
current state of stream of commerce/stream of commerce plus}, report and recommendation adopted, 2016 WL.
5793771 (W.D. La. Sep. 30, 2016).

5-
Mandeville, Louisiana. Doc. 46, att. 6. It provides repair services and replacement parts, and fists
“Fuel Controls” among its many products. /d.

Kansas Aviation is licensed by Woodward to provide repair services for Woodward-
manufactured airplane parts, including fuel control units. Doc. 46, att. 8, | 6. Woodward has
pursued this aftermarket line of business and sought to expand it by licensing additional repair
facilities. See id. at J 8—9. Kansas Aviation frequently overhauls fuel control units manufactured
by Woodward, through a process that includes purchasing new fuel control unit parts from
Woodward. /d. at ¢ 7. Furthermore, Louisiana “has a high concentration of aircrafts being used as
agricultural sprayers, a large number of which have Pratt & Whitney Canada engines with fuel
control units manufactured by Woodward.” Doc. 46, p. 8; see doc. 46, att. 8,1 11. Kansas Aviation
maintains, and Woodward fails to refute, that based on its own business dealings with Woodward
as well as “Woodward’s knowledge of market information critical for its business throughout the
United States,” Woodward would have known that (1) Kansas Aviation was not the end user for
the fuel control unit or component parts that it (Kansas Aviation) purchased and (2) there was a
reasonable likelihood that the parts it sold to Kansas Aviation would end up in aircraft in Louisiana.
Doc. 46, pp. 7-9.

Woodward argues that these activities are too generalized to support a finding of specific
jurisdiction. Doc. 49. Instead, it maintains, the motion to dismiss must be granted unless Kansas
Aviation can show that its claim arises from Woodward’s limited activities in Louisiana. Under its
relaxed application of stream of commerce theory, however, the Fifth Circuit only requires
foreseeability to “convert the mere act of placing the product into the stream into an act
purposefully directed toward the forum State.” Luv N' Care, 438 F.3d at 470; see also Inre DePuy

Orthopaedics, Inc., 888 F.3d 753, 779 (Sth Cir. 2018) (same).
Here, as the court found under Kansas Aviation’s motion to dismiss, Woodward knew or
should have known that end-market or after-market users of its products exist in Louisiana.
Furthermore, it targeted that market by maintaining a business group with an office in Metairie,
Louisiana. Even though the alleged product failure giving rise to this suit did not arise from
Woodward's actual contacts with Louisiana, Kansas Aviation shows that those contacts, along
with Woodward’s attempts to avail itself of end-market and after-market customers across the
country through a nationwide business model and the licensing of repair facilities like Kansas
Aviation, created the foresecability of the fuel control unit’s presence in the state and support a
finding specific jurisdiction under a stream of commerce theory. With the foreseeability of being
haled into court in Louisiana established through these minimum contacts, Woodward fails to
show that an exercise of personal jurisdiction by the court would be unfair or unreasonable.
Accordingly, there is no basis for granting the motion.

IV.
CONCLUSION

For the reasons stated above, the Motion to Dismiss [doc. 42] will be DENIED.

 

 

a
a he
JAMES D>CAIN, JR.

UNITED STATES DISTRICT JUDGE
